Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  September 27, 2018                                                                                     Stephen J. Markman,
                                                                                                                   Chief Justice

  156968                                                                                                      Brian K. Zahra
                                                                                                      Bridget M. McCormack
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                             Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                                   SC: 156968
                                                                      COA: 340063
                                                                      Presque Isle CC: 13-092844-FC;
                                                                      13-092851-FC
  JEREMIAH ALLEN DEWEY,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the November 8, 2017
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals. That court
  shall treat the defendant’s delayed application for leave to appeal as having been filed
  within the deadline set forth in MCR 7.205(G)(3) and shall decide whether to grant, deny,
  or order other relief, in accordance with MCR 7.205(E)(2). The defendant made a timely
  request for the appointment of appellate counsel but, through no fault of his own, counsel
  was not appointed. Accordingly, the defendant was deprived of his right to file an
  application for leave to appeal.

           We do not retain jurisdiction.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             September 27, 2018
           p0920
                                                                                 Clerk